Citation Nr: 1420618	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  04-33 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from July 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, that, in pertinent part, denied entitlement to a TDIU.

In December 2006, the Veteran testified at a personal hearing over which a Decision Review Officer presided at the RO; a copy of the hearing transcript is associated with the claims file.

In April 2008, the Board, in pertinent part, denied entitlement to a TDIU.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  By Order dated January 2009 the Court granted a Joint Motion for Remand, which vacated the April 2008 Board decision and remanded the issue to the Board for development and readjudication consistent with the Joint Motion for Remand.  In June 2009, the Board remanded the issue for additional development. 

In February 2010, the Board, in pertinent part, denied entitlement to a TDIU.  The Veteran filed a timely appeal to the Court.  By Order dated in October 2010, the Court granted a Joint Motion for Partial Remand, that vacated, in pertinent part, the portion of the February 2010 Board decision pertaining to the TDIU issue, and remanded it to the Board for development and readjudication consistent with the Joint Motion for Partial Remand.  In April 2011, the Board remanded the issue for additional development.  The case is now returned to the Board.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  The records in the paperless claims file have been reviewed by the Board in adjudicating this claim.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

The Veteran contends that his service-connected disabilities preclude him from engaging in substantially gainful employment consistent with his education and occupational experience.

Total disability ratings for compensation will be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  However, if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one disability rated at 60 percent, or one disability rated at 40 percent, the following are to be considered a single disability: disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system.  Id.  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . ." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court noted that "a claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity."  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id.  

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18.  To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 
Service connection is in effect for posttraumatic stress disorder (PTSD), rated at 70 percent from May 31, 2006; diabetes mellitus, Type II, rated at 20 percent from June 20, 2005; tinnitus, rated  at 10 percent from June 19, 2006; and diabetic peripheral neuropathy of the bilateral lower and upper extremities, each extremity rated separately at 10 percent from May 2, 2006.  The Veteran's claim of entitlement to a TDIU was received in December 2004.  The Veteran has had a combined disability rating of 60 percent from April 9, 2003; 80 percent from May 2, 2006; and 90 percent from May 31, 2006.

The Veteran has met the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), from May 2, 2006.  Prior to May 2, 2006, the Veteran's disability rating percentages do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  VA policy, however, is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage ratings.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension Service for consideration of an extra-schedular disability rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

In either case, however, at this juncture, the question is whether the Veteran's service-connected disabilities, either alone or in the aggregate, prevent him from securing or following a substantially gainful occupation.

In accordance with the October 2010 Joint Motion for Partial Remand, in April 2011, the Board determined that there was insufficient medical evidence which addressed the effect of ALL of the Veteran's service-connected disabilities on his ability to maintain employment.  Thus, the Board remanded the case so that the Veteran could be afforded a VA examination to assess whether ALL of the Veteran's service-connected disabilities preclude substantially gainful employment.

The Veteran underwent several individual VA examinations in January 2012.  

A VA general medical examination report dated in January 2012 shows that the Veteran was said to have difficulty with employment due to a left shoulder disability and residuals of a head injury, neither of which are service connected.  In a February 2012 addendum, the examiner indicated that the Veteran was capable of at least sedentary work related to his service-connected diabetes which was controlled and his diabetic neuropathy.

A VA PTSD examination report dated in January 2012 shows that the Veteran was said to not be unemployable due to PTSD, as his symptoms were mild to moderate.  

A VA audio examination report dated in January 2012 shows that the VA examiner concluded that there was no reason that full time employment cannot be maintained with the presence of tinnitus.

While each VA examiner assessed the Veteran's employability with regard to each individual service-connected disability, no opinion was provided as to the combined effect of ALL of the Veteran's service-connected disabilities on his ability to maintain employment.  

If, after completion of the above development, the evidence suggests that he has been unemployable during the appeal period prior to May 2, 2006, and he has not met the percentage requirements for the assignment of a TDIU, the RO shall refer the case to VA's Director of Compensation and Pension Service for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall refer the claims file to an examiner, if possible, a vocational specialist, to provide an opinion regarding the Veteran's employability.  If an examination is deemed necessary, one should be accomplished.

For the period prior to May 2, 2006, the examiner is requested to opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, either alone or in combination, precluded him from securing or following substantially gainful employment, taking into consideration his level of education, special training, and previous work experience.

For the period beginning on May 2, 2006, the examiner is requested to opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, either alone or in combination, preclude him from securing or following substantially gainful employment, taking into 

consideration his level of education, special training, and previous work experience.

It is noted that service connection has been established for PTSD, diabetes mellitus, tinnitus, and diabetic peripheral neuropathy of the bilateral lower and upper extremities.

The examiner is advised that the Veteran is competent to report his symptoms and history.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  Following the above development, the agency of original jurisdiction shall consider whether the Veteran's claim of entitlement to a TDIU prior to May 2, 2006, warrants referral to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).

4.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  If the appeal is returned to Board without compliance of the remand directives by the agency of original jurisdiction, another remand will likely result.  See Stegall, 11 Vet. App. at 271.

5.  The agency of original jurisdiction shall then readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response before the case is returned to the Board.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

